                     IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                CENTRAL DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                             Plaintiff,          )
                                                 )
                     v.                          )          No. 19-4090-01/02-CR-C-BCW
                                                 )
SHERRY PAULO                                     )
ANTHONY FLORES                                   )
                             Defendant.          )


                            REPORT AND RECOMMENDATION
                             CONCERNING PLEA OF GUILTY

       The defendants, by consent, appeared before the undersigned on November 22, 2019
and pursuant to Rule 11 of the Federal Rules of Criminal Procedure, Local Rule 72(c)(1)(j), and
28 U.S.C. § 636, have waived indictment and entered a plea of guilty to Count One of the
Information. After cautioning and examining Defendants, under oath, in accordance with the
requirements of Rule 11, it was determined that the guilty plea was knowledgeable and
voluntary, and that the offense to which Defendants have plead guilty is supported by a factual
basis for each of the essential elements of the offense.
       IT IS, THEREFORE, RECOMMENDED that the plea of guilty be accepted and that the
defendants be adjudged guilty and have sentence imposed accordingly.
       Failure to file written objections to this Report and Recommendation within fourteen (14)
days from the date of its filing will bar an aggrieved party from attacking such Report and
Recommendation before the assigned United States District Judge. 28 U.S.C. § 636(b)(1)(B).



                                               Willie J. Epps, Jr.
                                              Willie J. Epps, Jr.
                                              United States Magistrate Judge

November 26, 2019
Jefferson City, Missouri




         Case 2:19-cr-04090-BCW Document 17 Filed 11/26/19 Page 1 of 1
